Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: circumferential incisions 61. Examiner notes that this element appears to be labeled in Figures 3-5 with reference sign 44, but reference sign 44 is already used to designate the support body in Figure 1 and in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 8-16 are objected to because of the following informalities:  In Claim 8, “a drawing and yielding assembly as in claim 1” should be amended to “the drawing and yielding assembly as in claim 1” in order to avoid rejection under 35 U.S.C. 112(b). Likewise, in the preambles of claims 9-16, “An apparatus” should be amended to read “The apparatus” in order to avoid rejection under 35 U.S.C. 112(b).  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a first positioning member…configured to move said contrast roll” in Claim 5, “a second positioning member provided to position said contrast roll” in Claim 6, “straightening assembly…to induce a desired pre-yielding on said wires” in Claim 9, “a first finishing device and a second finishing device configured to generate finishing loops of said wires” in Claim 12, and “a detection device…configured to detect the length of the wires” in Claim 16.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to 
	A review of the specification shows that the following appears to be the corresponding structures described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations:
“a first positioning member” appears to have the corresponding structure of a support body installed on longitudinal guides and connected to a linear actuator (e.g. an electric or hydraulic jack) to perform the claimed function of moving the contrast roll in a direction parallel to its axis of rotation ([0094]-[0095]).
“a second positioning member” appears to have the corresponding structure of linear actuator to perform the claimed function of positioning the contrast roll in a direction orthogonal to its axis of rotation and the work direction ([00102] lines 1-3).
“straightening assembly” appears to have the corresponding structure of first and second roll assemblies, which respectively have corresponding structures of first and second straightening rolls, to perform the claimed function of inducing a desired pre-yielding on the wires ([0043]-[0044]).
“a first finishing device and a second finishing device” appear to have the corresponding structures of a finishing roll ([00114] lines 1-3) and two fixed rolls and a mobile roll 
“a detection device” appears to have the corresponding structure of an encoder to perform the claimed function of detecting the lengths of the wires ([0066] line 1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 9-10, 12, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6, there is no antecedent basis for the limitation “said work direction” recited in line 4. 
Regarding Claim 7, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Further, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent 
Regarding Claim 9, the scope of the limitation “said straightening assembly can be combined to induce a desired pre-yielding on said wires” in lines 2-3 is unclear. What is meant by “can be combined”? Is the straightening assembly used in combination with something else to induce the desired pre-yielding? Further, the limitation “the work direction” recited in line 6 does not have antecedent basis in the claim.
Claim 10 is rejected by virtue of its dependence upon Claim 9.
Regarding Claim 12, the scope of the limitation “on a plane parallel and respectively orthogonal to the lying plane of the axes of the motorized rolls” in lines 4-5 is unclear. How can a plane be both parallel and orthogonal to the lying plane? This appears to be contradictory. Further, the limitation “the lying plane” recited in line 5 does not have antecedent basis in the claim.
Regarding Claim 16, the limitation “the assemblies downstream” recited in lines 3-4 does not have a clear antecedent basis in the claim. Examiner notes that Claim 8, from which Claim 16 depends, recites several different assemblies, but does not indicate any of their locations with respect to each other (i.e. which assemblies are “downstream”).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (CN 103056246). For text citations of Chen, refer to the machine translation.
Regarding Claim 1, Chen discloses (Figure 1) a drawing and yielding assembly, comprising a contrast roll (main driving wheel 1), rotatable idly around its axis of rotation, and at least two motorized rolls (first and second pressure rollers 7 and 7a) positioned on the periphery of said contrast roll to define passage gaps for the passage for wires (reinforcing steel 4), and in that said contrast roll has a larger diameter than the diameters of said motorized rolls (clearly shown in Figure 1). Examiner note: the claim as set forth does not define any clear structure for the contrast roll or the motorized rolls (i.e. motors for driving the motorized rolls are not positively recited), so the main driving wheel and the first and second pressure rollers disclosed by Chen meet these limitations of the claim.
Regarding Claim 2, Chen discloses (Figure 1) said motorized rolls (first and second pressure rollers 7 and 7a) are installed on a chock (pressure roller fixing plate 9) horizontally pivoting around a pin (pivot shaft 20) with a pivoting axis parallel to the axes of rotation of said motorized rolls, and parallel to the axis of rotation of said contrast roll (main driving wheel 1).
Regarding Claim 3, Chen discloses (Figure 4) said motorized rolls (first and second pressure rollers 7 and 7a) are each provided with a first circumferential seating and at least a 

    PNG
    media_image1.png
    530
    739
    media_image1.png
    Greyscale

Chen Annotated Figure 4
Regarding Claim 4, Chen discloses (Figure 4) said contrast roll (main driving wheel 1) is provided with a first circumferential seating and at least a second circumferential seating (see Annotated Figure 4 above), each suitable to receive a respective wire (reinforcing steel 4).
Regarding Claim 6, Chen discloses (Figure 1) said contrast roll (main driving wheel 1) is associated with a second positioning member (depressing mechanism 10 comprising depressing and reciprocating driving mechanism 10a) provided to position said contrast roll in a direction orthogonal to said work direction and to said axis of rotation of said contrast roll. Examiner note: the depressing mechanism disclosed by Chen functions to move the first and second pressure rollers 7/7a relative to the main driving wheel 1 in a direction orthogonal to the work direction and the axis of rotation of the contrast roll (page 6, paragraph 4). The depressing .
Claims 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Del Fabro (US 2016/0016216).
Regarding Claim 8, Del Fabro discloses (Figure 1) multifunction work apparatus (drawing and straightening apparatus 10) comprising a drawing and yielding assembly as in Claim 1 (first operating unit 11 comprising main roll 14a rotatable idly around its axis of rotation and contrast rolls 15a) and at least one of either a wire guide assembly (introduction unit 29), a straightening assembly (first straightening member 19), or a finishing assembly (finishing member 25). Examiner note: because Claim 1 does not define a clear structure for the motorized rolls (i.e. no motors for driving the motorized rolls are positively recited), the contrast rolls 15a disclosed by Del Fabro meet this limitation of the claim.
Regarding Claim 9, Del Fabro discloses (Figure 1) upstream of said drawing and yielding assembly (first operating unit 11), said straightening assembly (first straightening member 19) can be combined to induce a desired pre-yielding on said wires, said straightening assembly being provided with a first roll assembly (contrast rolls 22) installed in a fixed position ([0045] lines 3-4; “associated with the supporting frame 13” is interpreted as meaning fixed in place relative to the frame) and a second roll assembly (rolls 21) opposite said first roll assembly and 
Regarding Claim 10, Del Fabro discloses (Figure 1) said first roll assembly (contrast rolls 22) has a plurality of first straightening rolls and an exit roll located in direct proximity to the drawing and yielding assembly (see Annotated Figure 1 below), in that said first straightening rolls and said exit roll are located, with respect to the work direction (direction of advance D), on the side of said contrast roll (main roll 14a), and in that said exit roll is configured to define with one of said motorized rolls (contrast rolls 15a) a loop of said wire (metal wire F) that winds around said motorized roll.

    PNG
    media_image2.png
    358
    414
    media_image2.png
    Greyscale

Del Fabro Annotated Figure 1
Regarding Claim 11, Del Fabro discloses (Figure 1) another exit roll (see Annotated Figure 1 above) located downstream and in direct proximity to one of said motorized rolls (contrast rolls 15a) in order to generate a straightening loop of said wires (metal wire F) around 
Regarding Claim 12, Del Fabro discloses (Figure 1) downstream of said drawing and yielding assembly (first operating unit 11) there is said finishing assembly (finishing member 25), provided with a first finishing device (finishing roll 26) and a second finishing device (pressing roll 27) configured to generate finishing loops of said wires (metal wire F) on a plane parallel and respectively orthogonal to the lying plane of the axes of the motorized rolls ([0053]-[0054] discusses the cooperation of finishing roll 26 and pressing roll 27 to plastically deform, i.e. generate finishing loops of, the metal wire F).
Regarding Claim 13, Del Fabro discloses (Figure 1) aligned along a work direction (direction of advance D), and in order, said wire guide assembly (introduction unit 29), said straightening assembly (first straightening member 19), said drawing and yielding assembly (first operating unit 11) and said finishing assembly (finishing member 25).
Regarding Claim 14, Del Fabro discloses (Figure 1) at least one of either said straightening assembly (first straightening member 19), said drawing and yielding assembly (first operating unit 11) or said finishing assembly (finishing member 25) comprises a frame (supporting frame 13) to position components.
Regarding Claim 15, Del Fabro discloses (Figure 1) said wire guide assembly (introduction unit 29), straightening assembly (first straightening member 19), drawing and yielding assembly (first operating unit 11) and finishing assembly (finishing member 25) are stably associated with a single base frame (supporting frame 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to Claim 1 above, and further in view of Zhang et al., hereinafter Zhang (CN 201470721). For text citations of Zhang, please refer to the machine translation provided as Non-Patent Literature.
Regarding Claim 5, Chen discloses (Figure 4) a first operating condition, in which said contrast roll (main driving wheel 1) cooperates with said first circumferential seatings and said second circumferential seatings (see Annotated Figure 4 above) of said motorized rolls (first and second pressure rollers 7 and 7a), but does not disclose a first positioning member associated with the contrast roll and configured to move said contrast roll in a direction parallel to its axis of rotation in order to define second and third operating conditions. Zhang teaches (Figure 4) a straightening machine comprising an upper straightening roller 1 and a lower straightening roller 9, wherein the straightening rollers are associated with a first positioning member configured to move the rollers in a direction parallel to their axes of rotation ([0017] lines 105-110). The inclusion of the first positioning member allows for the straightening rollers to be adjustable to accommodate different shapes/sizes of steel sections to be straightened ([0008] lines 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drawing and yielding assembly disclosed by .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to Claim 1 above, and further in view of Del Fabro (US 2016/0016216).
Regarding Claim 7, Chen is silent to the diameters of the contrast roll and the motorized rolls. Del Fabro teaches (Figure 1) a drawing and yielding assembly (first operating unit 11) comprising a contrast roll (main roll 14a) and at least two motorized rolls (contrast rolls 15a; as discussed above with relation to Claim 1, because the claim as set forth does not recite a specific structure for the motorized rolls, the contrast rolls taught by Del Fabro meet this limitation of the claim), wherein said contrast roll has a diameter comprised between 1.5 and 3, preferably between 1.8 and 2.5, times the diameter of said motorized rolls ([0039] lines 1-6; the ranges of diameters for the main roll 14a and contrast rolls 15a yield a range of ratios between the diameters that falls within the claimed ranges). As this size relationship between the contrast roll and motorized rolls is a known configuration in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Del Fabro as applied to Claim 8 above, and further in view of Del Fabro et al., hereinafter Del Fabro 2 (US 5,586,709).
Regarding Claim 16, Del Fabro does not disclose a detection device configured to detect the length of the wires. Del Fabro 2 teaches that it is conventional to have a detection device associated with a drawing and yielding assembly (i.e. with a contrast roll) that is configured to detect the length of the wires fed to the assemblies downstream, to measure the final lengths of the wires because they are subject to elongation during the straightening/drawing processes (column 1 lines 53-56). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multifunction work apparatus disclosed by Del Fabro to also include a detection means associated with the contrast roll and configured to detect the length of the wires fed to the assemblies downstream, as taught by Del Fabro 2, in order to measure the lengths of the wires after the straightening/drawing processes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042.  The examiner can normally be reached on M-F, 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERESA A GUTHRIE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725